Christley, J.,
concurring. I concur with the majority’s opinion that respondent’s actions constituted illegal conduct involving moral turpitude, and reluctantly concur with the penalty imposed in that opinion. However, the specific facts present in this pitiful episode lead me to conclude that an even longer suspension would have been a more appropriate sanction for respondent.
The important fact in this case is not that respondent engaged in some type of unpopular sexual behavior. The important fact is that respondent engaged in illegal conduct involving moral turpitude that was so reprehensible, so utterly lacking in human decency, that such conduct necessarily reflected on the moral fitness of that individual to practice law.
In this instance, the facts show that the respondent did the following:
Assumed a position as counselor, trusted advisor and family friend to a fourteen-year-old virgin whose parents were undergoing a divorce;
Perverted that relationship into a sexual one, two weeks after her fifteenth birthday, thereby avoiding a criminal charge of corruption of a minor;
Encouraged and aided her in lying to and deceiving her mother, even after her mother had warned him to leave the girl alone;
Engaged in an ongoing course of frequent sexual activity with the girl for at least a six-week interval prior to discovery; and
Served beer to the minor during these trysts.
Such a cool and calculating course of seduction of a young girl surely reflects on the dignity of the legal profession and the fitness of the perpe*80trator to practice law. I, therefore, reluctantly concur.